                                                             1   MELANIE D. MORGAN, ESQ.
                                                                 Nevada Bar No. 8215
                                                             2   THERA A. COOPER, ESQ.
                                                                 Nevada Bar No. 13468
                                                             3   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             4   Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                             5   Facsimile: (702) 380-8572
                                                                 Email:       melanie.morgan@akerman.com
                                                             6   Email:       thera.cooper@akerman.com
                                                             7   Attorneys for Nationstar Mortgage LLC
                                                             8                                  UNITED STATES DISTRICT COURT
                                                                                                        DISTRICT OF NEVADA
                                                             9

                                                            10   JANET HITCHCOCK,                                          Case No.: 2:18-cv-01655-APG-GWF

                                                            11                                   Plaintiff,
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12   vs.                                                       STIPULATION AND ORDER TO EXTEND
                                                                                                                           TIME TO RESPOND TO COMPLAINT
                      LAS VEGAS, NEVADA 89134




                                                            13
                                                                 EXPERIAN INFORMATION SOLUTIONS,                           (Second Request)
AKERMAN LLP




                                                            14   INC.; EQUIFAX INFORMATION SERVICES
                                                                 LLC; AND NATIONSTAR MORTGAGE, LLC,
                                                            15
                                                                                                 Defendants.
                                                            16

                                                            17           Defendant Nationstar Mortgage LLC (Nationstar) and Janet Hitchcock (Hitchcock)
                                                            18   (collectively parties) stipulate and agree as follows:
                                                            19           The parties hereby stipulate and agree Nationstar's time to respond to the Hitchcock's
                                                            20   complaint (ECF No. 1) filed on August 30, 2018 shall be continued from October 26, 2018 to
                                                            21   November 26, 2018.
                                                            22           This is the second request for an extension of this deadline. The parties request the additional
                                                            23   time to afford it the opportunity to research and locate information that will potentially lead to a final
                                                            24   resolution of the litigation as to the stipulating parties only.
                                                            25   …
                                                            26   …
                                                            27   …
                                                            28
                                                                                                                   1
                                                             1         The parties submit this request in good faith without the purpose of undue delay.

                                                             2         DATED this 23rd day of October, 2018.

                                                             3
                                                                 AKERMAN LLP                                   KNEPPER & CLARK LLC
                                                             4
                                                                 /s/ Thera A. Cooper                           /s/ Shaina R. Plaksin
                                                             5
                                                                 MELANIE D. MORGAN, ESQ.                       DAVID H. KRIEGER, ESQ.
                                                                 Nevada Bar No. 8215                           Nevada Bar No. 9086
                                                             6
                                                                 THERA A. COOPER, ESQ.                         8985 S. Eastern Avenue, Suite 350
                                                                 Nevada Bar No. 13468                          Henderson, Nevada 89123
                                                             7
                                                                 1635 Village Center Circle, Ste. 200
                                                                 Las Vegas, Nevada 89134                       MATTHEW I. KNEPPER, ESQ.
                                                             8                                                 Nevada Bar No. 12796
                                                             9   Attorneys for Defendant                       MILES N. CLARK, ESQ.
                                                                 Nationstar Mortgage LLC                       Nevada Bar No. 13848
                                                            10                                                 SHAINA R. PLAKSIN, ESQ.
                                                                                                               Nevada Bar No. 13935
                                                            11                                                 KNEPPER & CLARK LLC
                                                                                                               10040 W. Cheyenne Avenue, Suite 170-109
                                                                                                               Las Vegas, NV 89129
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12
                      LAS VEGAS, NEVADA 89134




                                                            13                                                 Attorneys for Plaintiff
AKERMAN LLP




                                                            14

                                                            15                                               ORDER
                                                            16         IT IS SO ORDERED:
                                                            17

                                                            18                                              ______________________________________
                                                                                                            UNITED STATES MAGISTRATE JUDGE
                                                            19

                                                            20                                              10-24-2018
                                                                                                            ______________________________________
                                                                                                            DATED
                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                             2
